  Case 1:19-cv-00529-MN Document 30 Filed 01/30/20 Page 1 of 2 PageID #: 372



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

MIXING & MASS TRANSFER                             )
TECHNOLOGIES, LLC,                                 ) Civil Action No.
                    Plaintiff,                     ) 1:19-cv-00529-MN
                                                   )
                v.                                 )
                                                   )
SPX CORPORATION, et al.,                           )
                               Defendants.         )
                                                   )

                                    NOTICE OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), plaintiff hereby dismisses this

action, without prejudice, as to all defendants.

Dated: January 30, 2020                            s/ Stacey A. Scrivani
                                                     Stacey A. Scrivani (DE Bar No. 6129)
                                                     STEVENS & LEE, P.C.
                                                     919 North Market Street, Suite 1300
                                                     Wilmington, DE 19801
                                                     (302) 425-3306
                                                     Email: sasc@stevenslee.com

                                                    Attorneys for Plaintiff
                                                    Mixing & Mass Transfer Technologies, LLC




SL1 1625594v1 066249.00008
 Case 1:19-cv-00529-MN Document 30 Filed 01/30/20 Page 2 of 2 PageID #: 373



                                 CERTIFICATE OF SERVICE

       I, Stacey A. Scrivani, Esquire, certify that on this date, I served a true and correct copy of

the foregoing Notice of Dismissal on defendants through their below counsel through the Court’s

ECF system and by electronic mail.

John W. Shaw                                       Kenneth J. Sheehan
SHAW KELLER LLP                                    BAKER HOSTETLER LLP
I.M. Pei Building                                  1050 Connecticut Avenue, N.W
1105 North Market Street, 12th Floor               Washington, DC 20036
Wilmington, DE 19801                               Email: ksheehan@bakerlaw.com
Email: jshaw@shawkeller.com,
cal@shawkeller.com

William T. DeVinney
BAKER HOSTETLER LLP
1050 Connecticut Avenue, N.W
Washington, DC 20036
Email: wdevinney@bakerlaw.com



Dated: January 30, 2020                         s/ Stacey A. Scrivani
                                                 Stacey A. Scrivani (DE Bar No. 6129)
                                                 STEVENS & LEE, P.C.
                                                 919 North Market Street, Suite 1300
                                                 Wilmington, DE 19801
                                                 (302) 425-3306
                                                 Email: sasc@stevenslee.com

                                              Attorneys for Plaintiff
                                              Mixing & Mass Transfer Technologies, LLC




SL1 1625594v1 066249.00008
